Case 3:19-cv-00063-FM Document 17 Filed 10/02/20 Page 1 of 16

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF TEXAS

EL PASO DIVISION
CHRISTIAN MARTINEZ, §

TDCI No. 01919664, §
Petitioner, §
§

v. § EP-19-CV-63-FM
: §
BOBBY LUMPKIN,! §
Director, Texas Department of §
Criminal Justice, Correctional §
Institutions Division, §
Respondent. §

MEMORANDUM OPINION AND ORDER

Christian Martinez challenges Bobby Lumpkin’s custody of him through a petition for a
writ of habess corpus pursuant to 28 U.S.C. § 2254. Pet’r’s Pet.2,ECF No.1. Martinez
asserts his trial and appellate counsel provided constitutionally ineffective assistance. Id. at 9-
10. Lumpkin answers the Court should deny the petition because Martinez fails “to establish
that the state court’s [previous] rejection of his claims was objectively unreasonable.” Resp’t’s
Resp. 1, ECF No. 16, The Court, after reviewing the record, will deny the petition. The Court
will additionally deny Martinez. a certificate of appealability.

BACKGROUND AND PROCEDURAL HISTORY

On the afternoon of January 28, 2011, Nallely Galindo entered her Pratt Avenue home in
El Paso, Texas, and found “bicod on the floor.” Martinez v. State, No. 08-14-00130-CR, 2016
WL 4447660, at *1 (Tex. App. Aug, 24, 2016). As she walked through her house, she observed

"her sister, Jovamna Flores, “lying motionless and covered with blood.” Id She discovered

Martinez, also covered in blood, lying on her mother’s bed. Jd She did not recognize

 

! Petitioner names Lorie Davis, the former Director of the Correctional Institutions Division, as Respondent.
Bobby Lumpkin recently replaced Davis as Director. Lumpkin is sutomatically substituted for Davis pursuant to
Federal Rule of Civil Procedure 25(d).
Case 3:19-cv-00063-FM Document17 Filed 10/02/20 Page 2 of 16

Martinez but she shook him anyway to see if he was alive. Jd She found he was unresponsive.

Id. She left the bedroom and located her mother, Amalia Flores, “bloodied from multiple stab
wounds,” Jd. She called the police. Jd.

Martinez had a “deep cut on his left wrist.” Id Ata hospital later that day, Martinez
volunteered to a police officer that he had argued “with his girlfriend and wandered around
looking for a house to break into so he could find a gun to kill himself.” Jd He claimed that
when he could not find a gun in the Pratt Avenue residence, he “got upset and snapped,” and, the
next thing he knew, both women were dead. id.

Martinez was indicted for the capital murder of Amalia and Jovanna Flores in Cause
Number 2011D01837 in the 384th Judicial District Court in El Paso County. Clerk’s R. 10,
Indictment, ECF No. 7-14. His case was later reassigned to the 210th Judicial District Court—
also in El Paso County. Clerk’s R. 72, Transfer and Assignment Order, ECF No. 7-14. He
responded to the prosecution’s notice of its intent to seek the death penalty with a notice of his
intent to raise an insanity defense. Clerk’s R. 69, Notice, ECF No. 7-14; Clerk’s R. 19, Notice,

ECF No. 7-15.

Martinez’s behavior raised the issue of his competence to stand trial. Consequently, he _

participated in a pre-guilt/innocence competency hearing before ajury. State Habeas R. 2,
Findings & Conclusions, ECF No, 11-14.

During the competency hearing, his counsel “picked up Dr. Timothy Proctor’s Report of
Insanity Evaluation during cross-examination [and] verbally referenced the document as a
‘report of insanity.’ ” State Habeas R. 15, Aff. of Jaime Gandara, ECF No. 11-14. The State
objected, claiming insanity was “irrelevant to.competency.” Reporter’s R. 51, 64, ECF No. 7-

24. The competency court overruled the objection when Martinez’s counsel explained the

-2-

 
Case 3:19-cv-00063-FM Document 17 Filed 10/02/20 Page 3 of 16

report contained the results of a relevant psychological test. Jd. at51. But the competency
court subsequently decided “to instruct the jury to disregard and not consider for any purposes
whatsoever, the fact that an insanity evaluation or sanity evaluation was conducted.” Id. at 66.

Martinez’s counsel also failed to immediately object to State’s Exhibit No. 2—a chart
viewed by the jury which “contained the names of all of the professionals who evaluated Mr,
Martinez for competency with their conclusions.” State Habeas R. 16, Aff. of Jaime Gandara,
ECF No. 11-14; see also Reporter’s R. 64, ECF No. 7-24. The diagram included a conclusion —
that Martinez was competent to stand trial by a professional who did not testify, Dr. Cynthia
Rivera. Id. After the competency court commented on Dr. Rivera’s hearsay on the chart, the
prosecution marked out her name and the conclusion “in front of the jury for purpose of
eliminating, or at least minimizing, any effect it may have [had] on them.” Jd. at 16.

Martinez was ultimately found competent to stand trial by the jury. Reporter’s R. 53,
ECF No. 7-25.

Martinez did not contest any of the facts at his trial; instead, he focused instead on an
insanity defense. Martinez, 2016 WL 4447660, at *1. |

The jury, after hearing the evidence, rejected Martinez’s insanity defense and found him
guilty of murdering Amalia and Jovanna Flores. Clerk’s R. 54, Verdict Form A, ECF No. 7-19.
It then determined there was a reasonable probability that Martinez would commit criminal acts
of violence which would constitute a continuing threat to society. Clerk’s R. 69, Special Issue
No. 1, ECF No, 7-19. But it also found mitigating circumstances which justified sentencing him
to life imprisonment without parole rather than death. Clerk’s R. 70, Special Issue No. 2, ECF
No. 7-19. Based on the jury’s findings, the trial judge sentenced Martinez on May 19, 2010, to

life in prison without parole. Clerk’s R. 33, J. of Conviction by Jury, ECF No. 7-19.

-3-
Case 3:19-cv-00063-FM Document17 Filed 10/02/20 Page 4 of 16

Martinez claimed in his first point of error on appeal that his counsel provided ineffective
assistance when he “failed to move to suppress a warrantless search of his cell phone [and]
develop an adequate record to support the disqualification of the district attorney’s office.”
Martinez, 2016 WL 4447660, at *2. He argued in his second point of error that “his due process
rights were violated because of the district attorneys’ involvement in the investigation of the
case, and in particular its decision not to test certain blood evidence from the crime scene.” Id.

-at*7. He complained in his third point of error that the trial court improperly excluded “several
lay witnesses who would have testified in support of his insanity defense.” Jd. at *6. He also
complained in his fourth point of error that the trial court improperly excluded the testimony of
one of his expert witnesses. Jd at*12. He finally maintained in his fifth point of error that his
“constitutional rights were violated by imposing a life sentence without the possibility of parole”
due to his “intellectual disability.” /d. at *13.

The Eighth Court of Appeals overruled all five of Martinez’s points of error and affirmed
his capital murder conviction. Jd. at *16.

Martinez claimed in a subsequent state application for a writ of habeas corpus that his
trial and appellate counse! provided constitutionally ineffective assistance. State Habeas R. 9-
16, Application, ECF No, 11-18; State Habeas R. 1-18, Application, ECF No. 11-19.
Specifically, he asserted that his trial counsel provided ineffective assistance when he referred to
a “report of insanity” and exposed his trial strategy to the jury during the competency hearing.
State Habeas R. 14, ECF No. 11-18. He also claimed that his counsel “failed to object to
prejudicial hearsay” on State’s Exhibit No. 2—which was placed before the jury on the first day
of his competency trial and listed the expert witnesses and their conclusions on his competence

to stand trial. Jd. at 15. He then averred that his appellate counsel “failed to raise more

4.

 

 
Case 3:19-cv-00063-FM Document 17 Filed 10/02/20 Page 5 of 16

prevailable issues,” including the errors of his trial counsel during his competency hearing. Jd.
at 16.

The state trial court—acting as a habeas court—reviewed Martinez’s application and
prepared findings of fact and conclusions of law. State Habeas R. 21-40, Findings &
Conclusions, ECF No. 11-14. The state habeas court found the record, when viewed in the
context of the totality of counsel’s representation, did “not affirmatively demonstrate that the
isolated instance of inadvertence by [Martinez’s] attorney . . . in briefly referencing Dr. Proctor’s
insanity report rendered his representation of the applicant constitutionally deficient.” /d. at 31.
The state habeas court further found that a hearsay objection to State’s Exhibit No. 2—the chart
with the names and opinions of the expert witnesses—‘“would have been futile because rules 703
and 705(a) of the Texas Rules of Evidence allowed the State to question the defense experts
about their knowledge of, or reliance on, Dr. Rivera’s testing and conclusions, even if that
evidence constituted hearsay.” ld. at 34. Hence, the state habeas court found that “[t]he record
does not affirmatively demonstrate that [Martinez] suffered prejudice as a result of any deficient
performance by .. . trial counsel in not objecting to the State’s demonstrative chart.” Jd. at 35.
The state habeas court also observed that Martinez “has not demonstrated that [his] trial counsel
were ineffective.” Jd. at 37. Consequently, it reasoned that Martinez could not “show any
decision by direct-appeal counsel not to raise a non-meritorious complaint on appeal was
objectively unreasonable. Jd. at37. Accordingly, the state habeas court concluded that
Martinez “failed in his burden of proving ineffective assistance of .. . trial counsel, both
deficient performance and prejudice.” Jd. at 38 (emphasis in original). Moreover, the state
habeas court concluded that Martinez “failed in his burden of proving ineffective assistance of

appellate counsel, both deficient performance and prejudice. Jd, (emphasis in original).

5.

 

 
Case 3:19-cv-00063-FM Document17 Filed 10/02/20 Page 6 of 16

The Texas Court of Criminal Appeals denied Martinez’s application for writ of habeas
corpus on the findings of the state trial court—acting as a state habeas court—without a hearing
and without a written order. State Habeas R., Action Taken, ECF No. 10-12.

Martinez raises the same three issues that he raised in his state writ application in his
federal petition:

CLAIM ONE

Martinez Was Denied His Constitutional Right To Effective Counsel Where

Counsel Failed To Object To Inadmissible Hearsay Before The Jury At The

Competency Trial Prejudicing Martinez To Such A Degree That The Entire

proceeding Was Unfair, Undermining The Integrity Of The Outcome Of That
_ Proceeding.

CLAIM TWO
Martinez Was Denied His Constitutional Right To Effective Counsel Where During
The Competency Trial, Counsel Opened The Door To Allow The Jury To Hear
That Martinez Was providing A Not Guilty By Reason Of Insanity Defense
Prejudicing The Defense Which Netted An Unfair Trial.
CLAIM THREE
Martinez Was Denied His Constitutional Right To Effective Appellate Counsel
Where Counsel Failed To Raise More Prevailable [sic] Issues Inwhere [sic] Had
Those Issues Been Advanced, There Is A Reasonable Probability That The
Outcome Of That Proceeding Would Have Differed.
Mem. in Supp. 11-12, ECF No. 1-1. Martinez asks for “the relief to which he may be
entitled.” Pet’r’s Pet. 14, ECF No. 1.
Lumpkin believes that Martinez has exhausted his state remedies, as required by 28
U.S.C. § 2254(b)(1). Resp’t’s Resp. 5, ECF No. 16. He maintains that “[t]he petition
should be denied because Martinez fails to establish that the state court’s rejection of his

claims was objectively unreasonable.” Id. at 1. Therefore, he asks “that Martinez’s

petition for writ of habeas corpus be denied.” Jd. at 25.
-6-

 

 
Case 3:19-cv-00063-FM Document 17 Filed 10/02/20 Page 7 of 16

APPLICABLE LAW

“[C]ollateral review is different from direct review,” and the writ of habeas corpus is “an
extraordinary remedy,” reserved for those petitioners whom “society has grievously wronged.”
Brecht y. Abrahamson, 507 US. 619, 633-34 (1993). It “is designed to guard against extreme
malfunctions in the state criminal justice system.” Jd. (citing Jackson v. Virginia, 443 U.S. 307,
332, n.5 (1979) (Stevens, J., concurring)). It provides for an important, but limited, examination
of an inmate’s conviction and sentence. See Harrington v. Richter, 562 U.S. 86, 103 (2011)
(“[S]tate courts are the principal forum for asserting constitutional challenges to state
convictions.”).

As aresult, the federal habeas courts’ role in reviewing state prisoner petitions is
exceedingly narrow. “Indeed, federal courts do not sit as courts of appeal and error for state
court convictions.” Dillard v. Blackburn, 780 F.2d 509, 513 (Sth Cir, 1986). They must
generally defer to state court decisions on the merits. Moore v. Cockrell, 313 F.3d 880, 881 (5th
Cir, 2002), And they must defer to state court decisions on procedural grounds. Coleman v.
Thompson, 501 U.S. 722, 729-30 (1991); Muniz v. Johnson, 132 F.3d 214, 220 (Sth Cir. 1998).
They may not grant relief to correct errors of state constitutional, statutory, or procedural law,
unless a federal issue is also present. Estelle v. McGuire, 502 U.S. 62, 67-68 (1991); West y

Johnson, 92 F.3d 1385, 1404 (5th Cir. 1996).

For claims that were adjudicated in state court, 28 U.S.C. § 2254(d) imposes a highly

deferential standard which demands a federal habeas court grant relief only where the state court

judgment:

 
Case 3:19-cv-00063-FM Document 17 Filed 10/02/20 Page 8 of 16

(1) resulted in a decision that was contrary to, or involved an unreasonable
application of, clearly established Federal law, as determined by the Supreme
Court of the United States; or

(2) resulted in a decision that was based on an unreasonable determination of the
facts in light of the evidence presented in the State court proceeding.

28 U.S.C. § 2254(d)(2). The focus of this well-developed standard “is not whether a federal |
court believes the state court’s determination was incorrect, but whether that determination was
unreasonable—a substantially higher threshold.” Schriro v. Landrigan, 550 U.S. 465, 473
(2007). . Moreover, the federal habeas court’s focus is on the state court’s ultimate legal
conclusion, not whether the state court considered and discussed every angle of the evidence.
Neal v. Puckett, 286 F.3d 230, 246 (Sth Cir, 2002) (en banc); see also Catalan v. Cockrell, 315
F.3d 491, 493 (5th Cir. 2002) (“we review only the state court’s decision, not its reasoning or
written opinion”). Indeed, state courts are presumed to “know and follow the law.” Woodford
v. Visciotti, 537 U.S. 19, 24 (2002). Factual findings, including credibility choices, are entitled
to the statutory presumption, so long as they are not unreasonable “in light of the evidence
presented in the State court proceeding.” 28 U.S.C. § 2254(d)(2). Further, factual
determinations made by a state court enjoy a presumption of correctness which the petitioner can
rebut only by clear and convincing evidence. Jd. § 2254(e)(1); see Clark v. Quarterman, 457
F.3d 441, 444 (5th Cir. 2006) (noting that a state court’s determination under § 2254(d)(2) is a

question of fact), The presumption of correctness applies not only to express findings of fact,

but also to “unarticulated findings which are necessary to the state court’s conclusions of mixed .

law and fact.” Valdez v. Cockrell, 274 F.3d 941, 948 n.11 (Sth Cir, 2001).
In sum, the federal writ serves as a “‘guard against extreme malfunctions in the state

criminal justice systems,’ not a substitute for ordinary error correction through appeal.”

-8-
Case 3:19-cv-00063-FM Document17 Filed 10/02/20 Page 9 of 16

Harrington, 562 U.S. at 102-03 (quoting Jackson, 443 U.S. at 332, n.5). “If this standard is
difficult to meet, that is because it was meant to be.” Jd. at 102.
ANALYSIS

Martinez asserts his trial counsel provided constitutionally ineffective assistance during
his competency trial when they (1) failed to object to inadmissible hearsay and (2) opened the
door to allow the jury to hear that he planned to raise an insanity defense if he went to trial.
Mem. in Supp. 11-12, ECF No. 1-1. He maintains his appellate counsel also provided
ineffective assistance by failing to raise more “prevailable issues” in his direct appeal. Jd. at 12.

The Sixth Amendment guarantees criminal defendants the right to the effective assistance
of counsel. Lee v. United States, 137 S. Ct. 1958, 1964 (2017). Ineffective assistance of
counsel claims are analyzed under the well-settled standard set forth in Strickland v. Washington,
466 U.S. 668 (1984). To successfully state a claim, a petitioner must demonstrate (1) his
counsel’s performance was deficient in that it fell below an objective standard of reasonableness;
and (2) the deficient performance prejudiced the defense. Strickland, 466 U.S. at 689-94.
Unless the petitioner establishes both—-deficient performance and prejudice—his ineffective
assistance of counsel claim fails. United States v. Bass, 310 F.3d 321, 325 (5th Cir. 2002).

Under the first Strickland prong, a petitioner must establish his counsel’s performance
fell below an objective standard of reasonable competence. Lockhart v. Fretwell, 506 U.S. 364,
369-70 (1993). But when deciding whether counsel’s performance was deficient, a federal
habeas court “must indulge a strong presumption that counsel’s conduct falls within the wide
range of reasonable professional assistance; that is, the defendant must overcome the

presumption that, under the circumstances, the challenged action might be considered sound trial

-9-

 
Case 3:19-cv-00063-FM Document 17 Filed 10/02/20 Page 10 of 16

strategy.” Strickland, 466 at 688-89. Hence, a federal habeas court presumes that counsel’s
choice of trial strategy is objectively reasonable unless clearly proven otherwise. Jd. at 689. In
fact, Counsel’s strategic choices, made after a thorough investigation of the law and facts
relevant to plausible options, are virtually unchallengeable. /d. at 673; Pape v. Thaler, 645 F.3d
281, 289-90 (Sth Cir. 2011). Furthermore, Counsel’s performance cannot be considered —
‘deficient or prejudicial if counsel fails to raise a non-meritorious argument. Turner v.
Quarterman, 481 F.3d 292, 298 (5th Cir. 2007); Parr v. Quarterman, 472 F.3d 245, 256 (5th Cir.
2006).

Under the second Strickland prong, a petitioner must demonstrate his counsel’s deficient
performance prejudiced him. /d., at 764, He “must show that there is a reasonable probability
that, but for counsel’s unprofessional errors, the result of the proceeding would have been
different.” Strickland, 466 U.S. at 694, Thus, “deficient performance does not result in
prejudice unless that conduct so undermined the proper functioning of the adversary process that
the trial cannot be relied upon as having produced a just result.” Knox v. Johnson, 224 F.3d
470, 479 (Sth Cir. 2000) (quoting Strickland, 466 U.S, at 687).

In addition to applying the Strickland two-prong test, a federal habeas court must review
a state petitioner’s ineffective assistance of counsel claim “through the deferential lens of [28
U.S.C.] § 2254(d).” Cullen v. Pinholster, 563 U.S. 170, 190 (2011). It must consider not only
whether the state court’s determination was incorrect, but also “whether that determination was
unreasonable—a substantially higher threshold.” Knowles v. Mirzayance, 556 U.S. 111, 123
(2009) (citing Schriro v. Landrigan, 550 U.S. 465, 473 (2007)). Thus, in light of the deference

accorded by § 2254(d), “[t]he pivotal question is whether the state court’s application of the

-10-

 

 
Case 3:19-cv-00063-FM Document 17 Filed 10/02/20 Page 11 of 16

Strickland standard was unreasonable.” Harrington, 562 U.S. at 101.

A. Failure to Object to Hearsay

Martinez first claims his trial counsel erred when they failed to make a hearsay objection
to State’s Exhibit No. 2—the chart placed before the jury on the first day of his competency
hearing which listed the expert witnesses and their conclusions about his competence to stand
trial. Pet’r’s Pet. 9, ECF No. 1. The chart included a conclusion by Dr. Rivera—who did not
testify at the hearing—that Martinez was competent to stand trial. |

The state habeas court found that a hearsay objection to State’s Exhibit No. 2 “would
have been futile.” State Habeas R. 34, Findings & Conclusions, ECF No. 11-14. It reasoned
Rules 703 and 705 (a) of the Texas Rules of Evidence “allowed the State to question the defense
experts about their knowledge of, or reliance on, Dr, Rivera’s testing and conclusions, even if
that evidence constituted hearsay.” Jd. Hence, it concluded “[t]he record does not
affirmatively demonstrate that [Martinez] suffered prejudice as a result of any deficient
performance by . . . trial counsel in not objecting to the State’s demonstrative chart.” Id. at 35.

Rule 703 permits an expert to base an opinion on inadmissible facts:

An expert may base an opinion on facts or data in the case that the expert has been

made aware of, reviewed, or personally observed. If experts in the particular field

would reasonably rely on those kinds of facts or data in forming an opinion on the

subject, they need not be admissible for the opinion to be admitted.

Tex. R. Evid. 703. Rule 705(a) allows an expert to state an opinion “without first testifying to

the underlying facts or data” unless the court orders otherwise. Tex. R. Evid. 705(a).

Consequently, any objection presented to the state trial court would have been unavailing.

Counsel is not required to file frivolous motions or make frivolous objections. ° Green v.
Johnson, 160 F.3d 1029, 1037 (Sth Cir. 1998). Counsel is also not required to make non-

-11-

 

 
Case 3:19-cv-00063-FM Document 17 Filed 10/02/20 Page 12 of 16

meritorious arguments. See Sones v. Hargett, 61 F.3d 410, 415 n.5 (Sth Cir. 1995) (“Counsel

cannot be deficient for failing to press a frivolous point”); Koch v. Puckett, 907 F.2d 524, 527

(5th Cir. 1990) (“This Court has made clear that counsel is not required to make futile motions or

objections.”). Simply stated, “failure to make a frivolous objection does not cause counsel’s

performance to fall below an objective level of reasonableness[.]” Jd.

Therefore, Martinez cannot show his trial counsel’s performance was deficient. More
importantly, Martinez cannot show the state habeas court’s rejection of this claim was
unreasonable. Martinez is not entitled to federal habeas relief on this claim.

B. Permitted the Jury to Hear about Martinez’s Planned Insanity Defense

Martinez next claims his trial counsel provided ineffective assistance when they disclosed
a possible insanity defense to the jury if it found him competent and he proceeded to a trial on
the merits. Pet’r’s Pet. 10, ECF No. 1. He argues this prejudiced his cause because “the jury
came back with a competency verdict where the evidence of incompetency was overwhelming.”
Id.

The state habeas court found the record, when viewed in the context of the totality of
counsel’s representation, did “not affirmatively demonstrate that the isolated instance of
inadvertence by [Martinez’s] attorney . . . in briefly referencing [the] insanity report rendered his
representation of the applicant constitutionally deficient.” State Habeas R. 31, Findings &
Conclusions, ECF No. 11-14.

“T]he Sixth Amendment does not guarantee errorless counsel.” Nelson v. Estelle, 642
F.2d 903, 908 (5th Cir. 1981). Hence, a habeas court relies on a “totality of circumstances
standard with which to judge counsel’s ineffectiveness or lack of it.” Id.

Judged by that standard, the Court after reviewing the record does not find that

-12-

 
Case 3:19-cv-00063-FM Document 17 Filed 10/02/20 Page 13 of 16

Martinez’s trial counsel rendered ineffective assistance as a whole. Moreover, the Court does
not find that Martinez has shown that the state habeas court’s judgment was an unreasonable

_ application of clearly existing federal law as established by the United States Supreme Court.
And Martinez has not shown “that the state court’s ruling on the claim . .. was so lacking in
justification that there was an error well understood and comprehended in existing law beyond
any possibility for fairminded disagreement.” Harrington, 562 U.S. at 103. Martinez is not
entitled to federal habeas relief on this claim. |

C. Ineffective Assistance of Appellate Counsel

Martinez contends his appellate counsel provided ineffective assistance when he raised
issues only related to the guilt/innocence and punishment phases of his trial. Pet’r’s Pet. 10,
ECF No. 1. He asserts the issues he raises in his habeas petition “are more prevailable and had
appellate counsel raised those issues there is a reasonable probability that the outcome of that
| proceeding would have differed.” Jd.

The Strickland standard also applies to claims of appeliate counsel error. Smith v.
Robbins, 528 U.S. 259, 285 (2000). But “[t]he Constitution does not require appellate counsel
' to raise every non-frivolous ground that might be pressed upon appeal.” Ellis v. Lynaugh, 873
F.2d 830, 840 (Sth Cir. 1989). The “process of ‘winnowing out weaker arguments on appeal
and focusing on’ those more likely to prevail, far from being evidence of incompetence, is the
hallmark of effective appellate advocacy.” Smith v. Murray, 477 U.S. 527, 536 (1986) (quoting
Jones v. Barnes, 463 U.S. 745, 751-52 (1983)) (internal quotations omitted). .

The state habeas court observed that Martinez “has not demonstrated that [his] trial
counsel were ineffective.” State Habeas R. 37, Findings & Conclusions, ECF No. 11-14. Asa

result, it found that Martinez could not “show that any decision by direct-appeal counsel not to

-13-
Case 3:19-cv-00063-FM Document 17 Filed 10/02/20 Page 14 of 16

raise a non-meritorious complaint on appeal was objectively unreasonable. Id. Accordingly,
the state habeas court concluded that Martinez “failed in his burden of proving ineffective
assistance of . . . trial counsel, both deficient performance and prejudice.” Jd. at 38 (emphasis in
original). The state habeas court additionally concluded that Martinez “failed in his burden of
proving ineffective assistance of appellate counsel, both deficient performance and prejudice.

Id. (emphasis in original).

The Court after reviewing the record does not find that Martinez’s appellate counsel
rendered ineffective assistance as a whole. The Court also does not find that Martinez has
shown the state habeas court’s decision regarding his claims were contrary to, or involved an
unreasonable application of, clearly established federal law as.determined by the Supreme Court.
And Martinez has not shown that the state habeas court’s decision was based on an unreasonable
determination of the facts in light of the evidence presented. Martinez’s claim does not merit
federal habeas corpus relief.

EVIDENTIARY HEARING

A federal court’s review of claims previously adjudicated on the merits by a state court
“is limited to the record that was before the state court.” Cullen, 563 U.S. at 181; Blue v.
Thaler, 665 F.3d 647, 656 (Sth Cir. 2011). A court may hold an evidentiary hearing only when
the petitioner shows that (1) a claim relies on a new, retroactive rule of constitutional law that
was previously unavailable, (2) a claim relies on a factual basis that could not have been
previously discovered by exercise of due diligence, or (3) the facts underlying the claim show by
clear and convincing evidence that, but for the constitutional error, no reasonable juror would

have convicted the petitioner. 28 U.S.C. § 2254(e)(2).

Here, Martinez’s petition asserts multiple claims already adjudicated on the merits in

-14-

 

 
Case 3:19-cv-00063-FM Document 17 Filed 10/02/20 Page 15 of 16

state court. He does not rely on a new rule of constitutional law or new evidence. The
evidence of his guilt was overwhelming. Therefore, he is not entitled to an evidentiary hearing.
CERTIFICATE OF APPEALABILITY

A certificate of appealability “may issue only if the petitioner has made a ‘substantial
showing of the denial of a constitutional right.’ ” Gonzalez v. Thaler, 565 U.S. 134, 137 (2012)
(quoting 28 U.S.C. § 2253(c)(2)). In cases where a district court rejects a petitioner’s
constitutional claims on the merits, “[tJhe petitioner must demonstrate that reasonable jurists
would find the district court’s assessment of the constitutional claims debatable or wrong.”
Slack v, McDaniel, 529 U.S. 473, 484 (2000). To warrant a grant of the certificate as to claims
" that the district court rejects solely on procedural grounds, the petitioner must show both “that
jurists of reason would find it debatable whether the petition states a valid claim of the denial of
a constitutional right and that jurists of reason would find it debatable whether the district court
was correct in its procedural ruling.” Jd.

In this case, Martinez has not made a substantial showing of the denial of a constitutional
right. Thus, reasonable jurists could neither debate the denial of Martinez’s § 2254 petition nor
find that the issues presented are adequate to deserve encouragement to proceed, Miller-El v.
Cockrell, 537 U.S. 322, 327 (2003) (citing Slack, 529 U.S. at 484). Therefore, the Court shall
not issue a certificate of appealability.

CONCLUSIONS AND ORDERS

The Court concludes that Martinez has not met his burden of showing that the state
habeas court’s judgment denying him relief was contrary to, or involved an unreasonable
application of, clearly established Federal law, as determined by the Supreme Court of the
United States. He has also not met his burden of showing that the state habeas court’s decision

was based on an unreasonable determination of the facts in light of the evidence presented in the

-15-

 

 
Case 3:19-cv-00063-FM Document 17 Filed 10/02/20 Page.16 of 16

state court proceedings. The Court accordingly concludes that Martinez is not entitled to federal
habeas relief. The Court also concludes that Martinez is not entitled to a certificate of
appealability. The Court, therefore, enters the following orders:

IT IS ORDERED that the Martinez is DENIED an evidentiary hearing.

IT IS FURTHER ORDERED that Martinez’s “Petition for a Writ of Habeas Corpus by
a Person in State Custody” under 28 U.S.C. § 2254 (ECF No. 1) is DENIED.

IT IS FURTHER ORDERED that Martinez is DENIED a certificate of appealability.

IT IS FURTHER ORDERED that all pending motions are DENIED.

IT IS FINALLY ORDERED that the District Clerk shall CLOSE this case.

SIGNED this 4 day of October 2020,

aa CA

FRANK MONTALVO
UNITED STATES DISTRICT JUDGE

-16-

 

 

 

 
